Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a lens device, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claim 1 (with claims 2-10 dependent on claim 1), of a lens device consisting essentially of: a first lens which is with negative refractive power and comprises a convex surface facing an object side and a concave surface facing an image side; a second lens which is a biconcave lens with negative refractive power; a third lens which is with positive refractive power; a fourth lens which is with refractive power and comprises a concave surface facing the object side; a fifth lens which is with refractive power and comprises a convex surface facing the object side; a sixth lens which is with refractive power; and a seventh lens which is with positive refractive power; wherein the first lens, the second lens, the third lens, the fourth lens, the fifth lens, the sixth lens, and the seventh lens are arranged in order from the object side to the image side along an optical axis; wherein the third lens and the fourth lens are cemented; and as recited in independent claim 11 (with claims 12-20 dependent on clam 11), of a lens device consisting essentially of: a first lens which is with negative 
The object of the present disclosure is to provide a lens device with a large field of view, small distortion and resistance to environmental temperature change at the same time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 10-28-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following are U.S. Patents and U.S. Patent Pubs. directed to various arrangements of imaging lens assemblies, but fail to teach or fairly suggest the claimed invention as presented and recited in the claims:
	
		Shimizu			U.S. Patent 3,576,360
		Kawamura			U.S. Patent 4,046,459
		Yamamoto			U.S. Patent 5,666228
		Kang et al			U.S. Patent 7,502,179 B2
		Ohashi et al			U.S. Patent 8,018,663 B2
		Ohashi et al			U.S. Patent 8,587,878 B2
		Kuzuhara et al		U.S. Patent 9,213,219 B2
		Yamamoto			U.S. Patent Pub. 2008/0291542 A1
		Wang et al			U.S. Patent Pub. 2010/0157444 A1
		Kweon et al			U.S. Patent Pub. 2010/0277816 A1
		Lee				U.S. Patent Pub. 2012/0113532 A1
		Heu				U.S. Patent Pub. 2013/0235467 A1
Roth et al			U.S. Patent Pub. 2014/0002910 A1
Chou et al			U.S. Patent Pub. 2014/0029119 A1
Kuo et al			U.S. Patent Pub. 2016/0202452 A1
Jiang et al			U.S. Patent Pub. 2017/0184823 A1
Lee				U.S. Patent Pub. 2020/0081226 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872